                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ARTHUR FLEMMING MOLER,                                                       PLAINTIFF
REG. #27271-171

v.                          CASE NO. 2:19-CV-00097 BSM

HENDRIX, Warden; et al.                                                   DEFENDANTS

                                         ORDER

       The recommended disposition [Doc. No. 12] is adopted, Arthur Moler’s motion to

voluntarily dismiss [Doc. No. 11] is granted, and the amended complaint is dismissed without

prejudice. The partial recommended disposition [Doc. No. 10] is declined as moot. It is

certified that an in forma pauperis appeal from this order would not be taken in good faith.

See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 23rd day of August 2019.


                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
